DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021 has been placed in record and considered by the examiner.

Claim Objection
Claim 24, in line 3 “that that” should read “that”.
Correction is required.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 11, 13, 15-17 and 29 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Huawei et al. (R1-1905979 “Scheduling of multiple transport blocks”, of IDS, hereinafter ‘HUAWEI’).
Regarding claim 1, HUAWEI teaches a method for wireless communication at a user equipment (UE) (Page 1 Agreement (3rd in the list): DL unicast for a UE, Page 2, Section 2, Figure 3: Solution for Frequency hopping (with transport Block (TB) interleaving)), 2comprising:
3receiving a single downlink control information (DCI) message scheduling the 4UE to receive a plurality of transport blocks (Page 2 Section 2, Figure 3, Page 3 Para 1: Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes);
5identifying that the plurality of transport blocks and repetitions of the plurality 6of transport blocks are scheduled to be interleaved (Page 2 Section 2, Figure 3 (TB1 and TB2 are repeated and interleaved), Page 3 Para 1: Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes, and repeated) and to be received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands and spans a first periodic interval (Page 1 Agreement (3rd in the list): For the DL unicast for a UE, when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI; (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval) indicating frequency hopping pattern includes a plurality of 8subbands) over a period of subframes 2-9 before TB1 is repeated);
9identifying a mapping pattern for receipt of the plurality of transport blocks 10and the repetitions based at least in part on the plurality of resources being partitioned into 11one or more subunits based at least in part on the first periodic interval and a number of the 12plurality of transport blocks (Page 2 Section 2, Figure 3: set of TB1 mapped over Narrowband 2 subframes and set of TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval)) over a period of subframes 2-9 (first periodic interval) before set of TB1 is repeated. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes), wherein each of the one or more subunits includes resources 13spread over each subband of the frequency hopping pattern and at least one instance of each 14of the plurality of transport blocks (Page 2 Section 2, Figure 3: set of TB1 mapped over Narrowband 2 subframes and set of TB2 mapped over Narrowband 1 subframes over a period of subframes 2-9. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes); and
15receiving the plurality of transport blocks and the repetitions over the plurality 16of resources based at least in part on the mapping pattern (Page 1 Agreement (3rd in the list): For the DL unicast for a UE, when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI; (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes over a period of subframes 2-9 and repeat. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes).

Regarding claim 3, HUAWEI teaches wherein the plurality of transport blocks are 2interleaved with the repetitions in accordance with an interleaving granularity (Page 2 Section 2, Figure 1, Figure 3, Page 2 Para 1: When interleaving is enabled, the interleaving granularity shown in Figure 1, which is the number of consecutive repetitions for each TB. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes), the method 3further comprising:
4determining a second interval that is at least as long as the first periodic 5interval based at least in part on the interleaving granularity, the number of the plurality of 6transport blocks, and a length of the first periodic interval, wherein the one or more subunits span the second interval (Page 1 Agreement (3rd in the list): when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI, and there is only a single parameter field for number of MPDCCH repetitions. (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval)) over a period of subframes 2-9 before TB1 is repeated. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes (first periodic interval for TB1 is same as the second interval for TB2 repetitions using same number of SFs as TB1 repetitions)).

Regarding claim 4, HUAWEI teaches wherein determining the length of the second 2interval comprises calculating a least common multiple of a product of multiplying the 3number of the plurality of transport blocks by the interleaving granularity and a number of 4slots comprised by the first periodic interval (Page 2, Figure 3, Para 1: In order to combine different repetitions of one TB to improve the SNR, the consecutive repetitions of one TB should be in the same narrowband. In other word, the value of interleaving granularity should be N*Ych. (Page 2 Para 3) When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes (at least over SFs 2-9 (8 SFs for first instances of TB1 and TB2 repetitions), before same TB repetition).

1Regarding claim 10, HUAWEI teaches 2determining that an initial resource of the plurality of resources is aligned with 3a slot having a starting index of zero (Page 2, Figure 3, Para 3: When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0).  

1 Regarding claim 11, HUAWEI teaches wherein the plurality of transport blocks and 2the repetitions correspond to a first plurality of slot indices (Page 2, Figure 3: SFs 2-9), the method further comprising:
3determining that a plurality of invalid slots is interspersed within the plurality 4of resources, wherein the plurality of invalid slots correspond to a second plurality of slot 5indices (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (indicating in Figure 3, the SFs for which “n” do not satisfy “n mode Ych = 0” using the SFs (second plurality of slot 5indices) for as starting PUSCH/PDSCH will be invalid causing performance degrade));
6identifying a subset of the plurality of transport blocks and a subset of the 7repetitions corresponding to respective slot indices of the first plurality of slot indices that 8overlap with slot indices of the second plurality of slot indices (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (in Figure 3, the SFs indices for which “n” do not satisfy “n mode Ych = 0” (e.g. SFs 3-5) overlaps with first plurality of slot indices starting with SF2 or SF6 (e.g. SFs 2-5 and 6-9 respectively corresponding SFs carrying TBs));
9determining that the subset of the plurality of transport blocks and the subset 10of the repetitions are buffered based at least in part on the identifying (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (TBs mapping delay in Figure 3 indicates TB repetitions are buffered)); and
11receiving the subset of the plurality of transport blocks and the subset of the 12repetitions after receiving the remaining interleaved plurality of transport blocks and 13repetitions (Page 2, Figure 3: TB2 reception after delayed TB1s, or TB1s repeated after TB2s reception).  

Regarding claim 13, HUAWEI teaches 2determining that a plurality of invalid slots is interspersed within the plurality 3of resources, wherein the plurality of resources are associated with valid slots (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (in Figure 3, the SFs indices for which “n” do not satisfy “n mode Ych = 0” (e.g. SFs 3-5, 7-9, the invalid slots) interspersed with first plurality of slot indices starting with SF2 or SF6 (SFs 2-5 and 6-9 respectively corresponding SFs carrying TBs started with valid slots));
4identifying a consecutive set of slot indices associated with the plurality of 5resources (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0); and
6determining, for the plurality of resources, an index associated with the 7plurality of transport blocks based at least in part on the consecutive set of slot indices (Page 2, Figure 3, Para 3: Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (TB1 and TB2 mapping over SF2-6 and SF6-9 respectively)).  

1 Regarding claim 15, HUAWEI teaches 2determining a length of the first periodic interval is based at least in part on 3multiplying the number of the plurality of subbands by a number of slots allocated to each of 4the plurality of subbands by the frequency hopping pattern (Page 2 Section 2, Figure 3: TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes (each TBs repeated 4 times before hopping to another narrowband over a period of subframes 2-9 before TB1 is repeated (in this case first periodic interval is 4x2, SFs 2-9). (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes).  

1 Regarding claim 16, HUAWEI teaches wherein the at least one instance of each of the 2plurality of transport blocks comprises each of the plurality of transport blocks, a repetition of 3each of the plurality of transport blocks, or any combination thereof (Page 2 Figure 3: TB1, TB2 repetitions).  

1 Regarding claim 17, HUAWEI teaches wherein the repetitions of the plurality of 2transport blocks comprise at least one repetition of each of the plurality of transport blocks (Page 2 Figure 3: TB1, TB2 repetitions).  

Regarding claim 29, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.

Claims 19-22, 25, 26 and 30 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Huawei et al. (R1-1905979 “Scheduling of multiple transport blocks”, of IDS, hereinafter ‘HUAWEI’) with evidence by Hwang et al. (US20210385848, with priority of us-provisional-application US 62755325, hereinafter ‘HWANG’).
Regarding claim 19, HUAWEI teaches a method of communication at a base station (Page 1 Agreement (3rd in the list): DL unicast for a UE, Page 2, Section 2, Figure 3: Solution for Frequency hopping (with transport Block (TB) interleaving)), 2comprising:
3 transmitting a single downlink control information (DCI) message scheduling 3a user equipment (UE) to receive a plurality of transport blocks (Page 1 Agreement (3rd in the list): DL unicast for a UE; ( Page 2 Section 2, Figure 3, Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes. The DCI is transmitted from a network node or a base station for the UE as evidenced by HWANG ([0327]));
5interleaving the plurality of transport blocks with repetitions of the plurality of 5transport blocks that comprise at least one repetition of each of the plurality of transport Attorney Docket No. PR709.01 (103038.2357)Qualcomm Ref. No. 194639 73 6blocks (Page 2 Section 2, Figure 3 (TB1 and TB2 are repeated and interleaved), Page 3 Para 1: Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes, and repeated) wherein the plurality of transport blocks and the repetitions are to be transmitted over 7a plurality of resources in accordance with a frequency hopping pattern that includes a 8plurality of subbands and spans a first periodic interval (Page 1 Agreement (3rd in the list): For the DL unicast for a UE, when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI; (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval) indicating frequency hopping pattern includes a plurality of 8subbands) over a period of subframes 2-9 before TB1 is repeated);
9partitioning, based at least in part on the interleaving and a mapping pattern, 10the plurality of transport blocks and the repetitions into one or more subunits based at least in 11part on the first periodic interval and a number of the plurality of transport blocks (Page 2 Section 2, Figure 3: set of TB1 mapped over Narrowband 2 subframes and set of TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval)) over a period of subframes 2-9 (first periodic interval) before set of TB1 is repeated. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes), wherein 12each of the one or more subunits includes at least one instance of each of the plurality of 13transport blocks and spans at least the first periodic interval (Page 2 Section 2, Figure 3: set of TB1 mapped over Narrowband 2 subframes and set of TB2 mapped over Narrowband 1 subframes over a period of subframes 2-9. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes); and
14mapping the plurality of transport blocks and the repetitions to the plurality of 15resources based at least in part on the partitioning (Page 2 Section 2, Figure 3: set of TB1 mapped over Narrowband 2 subframes and set of TB2 mapped over Narrowband 1 subframes over a period of subframes 2-9 before set of TB1 is repeated. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes); and
15 transmitting the plurality of transport blocks and the repetitions over the 17plurality of resources based at least in part on the mapping (Page 1 Agreement (3rd in the list): For the DL unicast for a UE, when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI; (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes over a period of subframes 2-9 and repeat. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes).  
HWANG discloses base station transmitting a single downlink control information (DCI) message scheduling 3a user equipment (UE) to receive a plurality of transport blocks ([0327] To reduce resource overhead of the BS and reduce power consumption of the UE, the multi-TB scheduling structure may be used. In the multi-TB scheduling structure, a plurality of TBs may be scheduled by one DCI (in US62755325 Page 67 Para 5)).

1Regarding claim 20, HUAWEI teaches 2determining that an initial resource of the plurality of resources is aligned with 3a slot having a starting index of zero (Page 2, Figure 3, Para 3: When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0).

Regarding claim 21, HUAWEI teaches wherein the plurality of transport blocks are 2interleaved with the repetitions in accordance with an interleaving granularity (Page 2 Section 2, Figure 1, Figure 3, Page 2 Para 1: When interleaving is enabled, the interleaving granularity shown in Figure 1, which is the number of consecutive repetitions for each TB. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes), the method 3further comprising:
44determining a second interval that is at least as long as the first periodic 5interval based at least in part on the interleaving granularity, the number of the plurality of 6transport blocks, and a length of the first periodic interval, wherein the one or more subunits 7span the second interval (Page 1 Agreement (3rd in the list): when multiple TBs are scheduled by one DCI, the parameter value for number of PDSCH repetitions is the same across all the TBs scheduled by that DCI, and there is only a single parameter field for number of MPDCCH repetitions. (Page 2 Section 2, Figure 3) TB1 mapped over Narrowband 2 subframes and TB2 mapped over Narrowband 1 subframes (received over a plurality of 7resources in accordance with a frequency hopping pattern that includes a plurality of 8subbands, each TBs repeated 4 times before hopping to another narrowband (a first periodic interval)) over a period of subframes 2-9 before TB1 is repeated. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes (first periodic interval for TB1 is same as the second interval for TB2 repetitions using same number of SFs as TB1 repetitions)).

Regarding claim 22, HUAWEI teaches wherein determining the length of the second 2interval comprises calculating a least common multiple of a product of multiplying the 3number of the plurality of transport blocks by the interleaving granularity and a number of 4slots comprised by the first periodic interval (Page 2, Figure 3, Para 1: In order to combine different repetitions of one TB to improve the SNR, the consecutive repetitions of one TB should be in the same narrowband. In other word, the value of interleaving granularity should be N*Ych. (Page 2 Para 3) When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes (at least over SFs 2-9 (8 SFs for first instances of TB1 and TB2 repetitions), before same TB repetition).

1Regarding claim 25, HUAWEI teaches wherein the plurality of transport blocks and 2the repetitions correspond to a first plurality of slot indices (Page 2, Figure 3: SFs 2-9), the method further comprising:
3determining that a plurality of invalid slots is interspersed within the plurality 4of resources, wherein the plurality of invalid slots correspond to a second plurality of slot 5indices, and wherein the plurality of resources are associated with valid slots (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (indicating in Figure 3, SFs for which “n” satisfies “n mode Ych = 0” are valid slots, and the SFs for which “n” do not satisfy “n mode Ych = 0” using the SFs (second plurality of slot 5indices) for as starting PUSCH/PDSCH will be invalid causing performance degrade));
6identifying a subset of the plurality of transport blocks and a subset of the 7repetitions corresponding to respective slot indices of the first plurality of slot indices that 8overlap with slot indices of the second plurality of slot indices (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (in Figure 3, the SFs indices for which “n” do not satisfy “n mode Ych = 0” (e.g. SFs 3-5) overlaps with first plurality of slot indices starting with SF2 or SF6 (e.g. SFs 2-5 and 6-9 respectively corresponding SFs carrying TBs));
9 buffering the subset of the plurality of transport blocks and the subset of the 10repetitions based at least in part on the identifying (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (TBs mapping delay in Figure 3 indicates TB repetitions are buffered)); and
11 transmitting the subset of the plurality of transport blocks and the subset of the 12repetitions after transmitting the remaining interleaved plurality of transport blocks and 13repetitions (Page 2, Figure 3: TB2 reception after delayed TB1s, or TB1s repeated after TB2s reception).  
 
Regarding claim 26, HUAWEI teaches 2determining that a plurality of invalid slots is interspersed within the plurality 3of resources, wherein the plurality of invalid slots correspond to a second plurality of slot 4indices, wherein the plurality of resources are associated with valid slots, wherein the 5plurality of transport blocks and the repetitions are mapped to the plurality of resources based 6at least in part on the determining (Page 2, Figure 3, Para 2-3: As shown in Figure 2, although different TBs are interleaved with granularity of Ych, the frequency hopping switching position may not match with the TB switching position. Then the TB1 in narrowband 1 cannot be combined with the other TBs in narrowband 2, which will largely degrade the decoding performance. Figure 3 gives a simple but effective solution. When interleaving is enabled, PUSCH/PDSCH starts at the subframe n, where n satisfies that n mode Ych = 0 (in Figure 3, the SFs indices for which “n” do not satisfy “n mode Ych = 0” (e.g. SFs 3-5, 7-9, the invalid slots for starting, second plurality of slots) interspersed with first plurality of slot indices starting with SF2 or SF 6 (SFs 2-5 and 6-9 respectively corresponding SFs carrying TBs, are valid slots)).

Regarding claim 30, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Huawei et al. (R1-1905979 “Scheduling of multiple transport blocks”, of IDS, hereinafter ‘HUAWEI’)  in view of Beale et al. (WO2017084903, of IDS, hereinafter ‘BEALE’).
Regarding claim 2, HUAWEI is silent about determining that a cyclic shift was applied to a subunit of the one or more 3subunits based at least in part on the mapping pattern; and 4determining, for a resource of the plurality of resources that occurs within the 5subunit of the one or more subunits, an index associated with the plurality of transport blocks 6based at least in part on determining that the cyclic shift was applied to the subunit.  
In an analogous art, BEALE teaches determining that a cyclic shift was applied to a subunit of the one or more 3subunits based at least in part on the mapping pattern (Page 15 Lines 27-30: the transmitter can …cycle the redundancy version that is applied to the repeated transmissions. For example, the transmitter can transmit the following sequence of redundancy versions, relating to the same transport block: RV0, RV2, RV3, RV1. (Figure 10, Page 18 Lines 15-23) In the approach of Figure 10, RV0 is applied for the first four (i.e. leftmost) subframes with transmissions made in frequency band F2, thereby allowing symbol combining to be applied at the receiver in respect of these subframes. RV2 is then applied for the next four subframes with the transmissions made in frequency band F1, thereby allowing symbol combining to be applied at the receiver in respect of the subframes, while also providing for RV cycling based redundancy in respect of the use of RV0 in the first four subframes and RV1 in the next four subframes, and also making use of frequency hopping. The next four subframes have RV3 applied with transmissions in frequency band F2. The next four subframes have RV1 applied with transmissions in frequency band F1, and so on as represented in the figure. See also Figure 11 showing multiple similar size time periods and multiple Transmission Blocks over frequency hoped resources, cyclic redundancy versions are also cyclically repeated); and 
4determining, for a resource of the plurality of resources that occurs within the 5subunit of the one or more subunits, an index associated with the plurality of transport blocks 6based at least in part on determining that the cyclic shift was applied to the subunit (Figure 10, Page 18 Lines 15-23) In the approach of Figure 10, RV0 is applied for the first four (i.e. leftmost) subframes with transmissions made in frequency band F2, thereby allowing symbol combining to be applied at the receiver in respect of these subframes. RV2 is then applied for the next four subframes with the transmissions made in frequency band F1, thereby allowing symbol combining to be applied at the receiver in respect of the subframes, while also providing for RV cycling based redundancy in respect of the use of RV0 in the first four subframes and RV1 in the next four subframes, and also making use of frequency hopping).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BEALE to the system of HUAWEI in order to take the advantage of a method to improve communication coverage and further improve communications liability (BEALE: Page 15 Line 23-24, Page 18 Lines 10-11).
 
Regarding claim 5, HUAWEI teaches wherein the plurality of transport blocks are 2interleaved with the repetitions in accordance with an interleaving granularity (Page 2 Figure 3 TB1, TB2. (Page 3 Para 1) Assuming that 4 TBs are scheduled in one single DCI and the TBs are interleaved every 4 subframes).
HUAWEI is silent about 4determining, for a resource of the plurality of resources, an index associated 5with the plurality of transport blocks based at least in part on the interleaving granularity, an 6index of a subunit comprising the resource, and a value of a cyclic shift applied with the 7subunit.  
In an analogous art, BEALE teaches determining, for a resource of the plurality of resources, an index associated 5with the plurality of transport blocks based at least in part on the interleaving granularity, an 6index of a subunit comprising the resource, and a value of a cyclic shift applied with the 7subunit (Figure 10, Figure 11, Figure 10, Page 18 Lines 15-23) In the approach of Figure 10, RV0 is applied for the first four (i.e. leftmost) subframes with transmissions made in frequency band F2, thereby allowing symbol combining to be applied at the receiver in respect of these subframes. RV2 is then applied for the next four subframes with the transmissions made in frequency band F1, thereby allowing symbol combining to be applied at the receiver in respect of the subframes, while also providing for RV cycling based redundancy in respect of the use of RV0 in the first four subframes and RV1 in the next four subframes, and also making use of frequency hopping. (Page 18 Lines 29-30, Page 19 Lines 20-23) Figure 11 is similar to, and will be understood from, Figure 10, but represents a greater number of subframes (i.e. a longer period of time). After the 32 subframes comprising repeat transmissions associated with transport block 1 , the following subframes are associated with transmissions of the next transport block to be transmitted, i.e. transport block 2, which 16 repetitions (i.e. for blocks of four subframes) are represented in Figure 11 for this transport block).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BEALE to the system of HUAWEI in order to take the advantage of a method to improve communication coverage and further improve communications liability (BEALE: Page 15 Line 23-24, Page 18 Lines 10-11).

1 Regarding claim 18, HUAWEI teaches wherein each of the plurality of transport 2blocks is scheduled to be received over multiple of the plurality of resources (Page 2 Figure 3: TB1, TB2 repetition).
HUAWEI is silent about wherein the 3repetitions of the plurality of transport blocks comprise a portion of a respective transport 4block.
In an analogous art, BEALE teaches wherein the 3repetitions of the plurality of transport blocks comprise a portion of a respective transport 4block (Page 15 Lines 27-30: the transmitter can …cycle the redundancy version that is applied to the repeated transmissions. For example, the transmitter can transmit the following sequence of redundancy versions, relating to the same transport block: RV0, RV2, RV3, RV1. (Figure 10, Page 18 Lines 15-23) In the approach of Figure 10, RV0 is applied for the first four (i.e. leftmost) subframes with transmissions made in frequency band F2, thereby allowing symbol combining to be applied at the receiver in respect of these subframes. RV2 is then applied for the next four subframes with the transmissions made in frequency band F1, thereby allowing symbol combining to be applied at the receiver in respect of the subframes, while also providing for RV cycling based redundancy in respect of the use of RV0 in the first four subframes and RV1 in the next four subframes, and also making use of frequency hopping. The next four subframes have RV3 applied with transmissions in frequency band F2. The next four subframes have RV1 applied with transmissions in frequency band F1, and so on as represented in the figure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BEALE to the system of HUAWEI in order to take the advantage of a method to improve communication coverage and further improve communications liability (BEALE: Page 15 Line 23-24, Page 18 Lines 10-11).

Claims 23 and 28 are rejected under 35 U.S.C 103 as being unpatentable over Huawei et al. (R1-1905979 “Scheduling of multiple transport blocks”, of IDS, hereinafter ‘HUAWEI’) with evidence by Hwang et al. (US20210385848, with priority of us-provisional-application US 62755325, hereinafter ‘HWANG’)  in view of Beale et al. (WO2017084903, of IDS, hereinafter ‘BEALE’).
Regarding claim 23, HUAWEI with evidence by HWANG is silent about 2determining whether to apply, before the mapping, a cyclic shift to a subunit of the one or more subunits based at least in part on a frequency diversity associated with each transport block of the plurality of transport blocks based at least in part on the mapping 5pattern.  
In an analogous art, BEALE teaches determining whether to apply, before the mapping, a cyclic shift to a subunit of the one or more subunits based at least in part on a frequency diversity associated with each transport block of the plurality of transport blocks based at least in part on the mapping 5pattern (Page 15 Lines 23-30: In order to seek to improve coverage, a transmitting entity (transmitter) may repeat transmissions. The receiving entity (receiver) may thus combine the received repeated signals, 25 thereby increasing the effective signal to noise ratio of the received signal with a view to improving the chances of successful decoding of the received signal. The transmitter can …cycle the redundancy version that is applied to the repeated transmissions. For example, the transmitter can transmit the following sequence of redundancy versions, relating to the same transport block: RV0, RV2, RV3, RV1. (Figure 10, Page 18 Lines 15-23) In the approach of Figure 10, RV0 is applied for the first four (i.e. leftmost) subframes with transmissions made in frequency band F2, thereby allowing symbol combining to be applied at the receiver in respect of these subframes. RV2 is then applied for the next four subframes with the transmissions made in frequency band F1, thereby allowing symbol combining to be applied at the receiver in respect of the subframes, while also providing for RV cycling based redundancy in respect of the use of RV0 in the first four subframes and RV1 in the next four subframes, and also making use of frequency hopping).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BEALE to the system of HUAWEI and HWANG in order to take the advantage of a method to improve communication coverage and further improve communications liability (BEALE: Page 15 Line 23-24, Page 18 Lines 10-11).

Regarding claim 28, HUAWEI with evidence by HWANG is silent about allocating the plurality of resources to the UE, wherein the plurality of 3resources span a second interval that is longer than the first periodic interval.
  In an analogous art, BEALE teaches allocating the plurality of resources to the UE, wherein the plurality of 3resources span a second interval that is longer than the first periodic interval (Figure 11, Page 19 Lines 20-23: After the 32 subframes comprising repeat transmissions associated with transport block 1 , the following subframes are associated with transmissions of the next transport block to be transmitted, i.e. transport block 2, which 16 repetitions (i.e. for blocks of four subframes) are represented in Figure 1 1 for this transport block).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BEALE to the system of HUAWEI and HWANG in order to take the advantage of a method to improve communication coverage and further improve communications liability (BEALE: Page 15 Line 23-24, Page 18 Lines 10-11).

Allowable Subject Matter
Claims 6-9, 12, 14, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, HUAWEI, HWANG and BEALE either alone or in combination fails to teach determining the index of the subunit comprises dividing the index of a slot that 3comprises the resource by a least common multiple of a product of multiplying the number of 4the plurality of transport blocks by the interleaving granularity and a number of slots 5comprised by the first periodic interval; and 6rounding a quotient of the division down to a nearest integer.
Regarding claim 7, HUAWEI, HWANG and BEALE either alone or in combination fails to teach determining the value of the cyclic shift applied to the subunit is equal to a 3second quotient of dividing a hopping interval by the interleaving granularity, wherein the 4second quotient is rounded up to a nearest integer.
Regarding claim 8, HUAWEI, HWANG and BEALE either alone or in combination fails to teach determining a greatest common factor of the number of the plurality of 3transport blocks and a first quotient of dividing a number of slots comprised by the first 4periodic interval by the interleaving granularity is equal to one or is greater than one, wherein 5the first quotient is rounded up to a nearest integer; 6determining the value of the cyclic shift applied to the subunit is equal to zero 7based at least in part on determining that the greatest common factor is equal to one; or 8determining the value of the cyclic shift applied to the subunit is equal to a second quotient of dividing a hopping interval by the interleaving granularity, wherein the Attorney Docket No. PR709.01 (103038.2357)Qualcomm Ref. No. 194639 71 10second quotient is rounded up to a nearest integer, based at least in part on determining that 11the greatest common factor is greater than one.  
1 Regarding claim 9, HUAWEI, HWANG and BEALE either alone or in combination fails to teach wherein determining, for the resource of the 2plurality of resources, an index associated with the plurality of transport blocks comprises: 3multiplying the index of the subunit by the value of the cyclic shift; 4adding a product of the multiplying to a quotient of dividing an index of a slot 5that comprises the resource by the interleaving granularity, wherein the quotient is rounded 6down to a nearest integer; and 7determining a remainder resulting from dividing a sum of the addition by the 8number of the plurality of transport blocks.  
1 Regarding claim 12, HUAWEI, HWANG and BEALE either alone or in combination fails to teach wherein the plurality of invalid slots 2comprises uplink slots that occur during downlink transmission to the UE, downlink slots that 3are occur during uplink transmissions to a base station, blank slots, scheduling slots, 4 broadcast slots, or any combination thereof.  
1 Regarding claim 14, HUAWEI, HWANG and BEALE either alone or in combination fails to teach wherein the identifying comprises identifying 2that the plurality of transport blocks, repetitions, and one or more blank transport blocks are 3interleaved, wherein each of the one or more subunits includes at least one instance of each of 4the one or more blank transport blocks.  

1 Regarding claim 24, HUAWEI, HWANG and BEALE either alone or in combination fails to teach 2applying, before the mapping, the cyclic shift to the subunit based at least in 3part on determining that that the frequency diversity associated with a transmission of a 4transport block of the plurality of transport blocks without the application of the cyclic shift is 5below a threshold.  
1 Regarding claim 27, HUAWEI, HWANG and BEALE either alone or in combination fails to teach wherein the interleaving comprises 2interleaving the interleaved plurality of transport blocks and repetitions with one or more blank transport blocks according to the mapping pattern.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
BEALE et al. (WO 2019158484 A1), describing METHODS, COMMUNICATION DEVICE AND INFRASTRUCTURE EQUIPMENT
Shreevastav et al. (US 20210385801 A1), describing Self-Optimizing Repetitions In Power Limited RATs
HWANG et al. (US 20210314084 A1), describing METHOD AND APPARATUS FOR TRANSMITTING OR RECEIVING WIRELESS SIGNAL IN WIRELESS COMUNICATION SYSTEM
Wang et al. (US 20210282137 A1), describing UPLINK TRANSMISSION METHOD, USER EQUIPMENT, BASE STATION, AND COMPUTER READABLE MEDIUM
Shin et al. (US 20210243731 A1), describing METHOD FOR TRANSMITTING AND RECEIVING DATA IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
Zhou et al. (US 20210219329 A1), describing METHOD AND APPARATUS FOR SCHEDULING MULTIPLE TRANSMISSION IN A WIRELESS COMMUNICATION SYSTEM
Wang  et al. (US 20210105783 A1), describing PARAMETER CONFIGURATION METHOD AND APPARATUS
Cohen et al. (US 20200314886 A1), describing SCHEDULING MULTIPLE TRANSFER BLOCKS
Beale et al. (US 20180375616 A1), describing TELECOMMUNICATIONS APPARATUS AND METHODS
Takeda et al. (US 20180183491 A1), describing USER TERMINAL, RADIO BASE STATION AND RADIO COMMUNICATION METHOD
Papasakellariou, Aris (US 20160269939 A1), describing RESOURCE ALLOCATION FOR REPETITIONS OF TRANSMISSIONS IN A COMMUNICATION SYSTEM
Xia et al. (US 20160143011 A1), describing Data Sending And Receiving Method And Data Sending And Receiving End

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413